UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-02363 Cornerstone Total Return Fund, Inc. (Exact name of registrant as specified in charter) 200A Executive Drive, Edgewood, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC, 200A Executive Drive, Edgewood, New York 11717 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31, 2013 Date of reporting period: June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Cornerstone Total Return Fund, Inc. Semi-Annual Report June 30, 2013 (Unaudited) CONTENTS Portfolio Summary 1 Schedule of Investments 2 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 10 Results of Annual Meeting of Stockholders 15 Investment Management Agreement Approval Disclosure 16 Description of Dividend Reinvestment Plan 17 Proxy Voting and Portfolio Holdings Information 19 Privacy Policy Notice 20 Summary of General Information 23 Stockholder Information 23 Cornerstone Total Return Fund, Inc. Portfolio Summary – as of June 30, 2013 (unaudited) SECTOR ALLOCATION Sector Percent of Net Assets Closed-End Funds Financials Information Technology Health Care Consumer Discretionary Energy Consumer Staples Industrials Telecommunication Services Materials Utilities Other TOP TEN HOLDINGS, BY ISSUER Holding Sector Percent of Net Assets 1. BlackRock Global Opportunities Equity Trust Closed-End Funds 2. Wal-Mart Stores, Inc. Consumer Staples 3. BlackRock International Growth and Income Trust Closed-End Funds 4. Exxon Mobil Corporation Energy 5. Wells Fargo & Company Financials 6. Microsoft Corporation Information Technology 7. JPMorgan Chase & Co. Financials 8. Berkshire Hathaway Inc. - Class B Financials 9. General Electric Company Industrials Johnson & Johnson Health Care 1 Cornerstone Total Return Fund, Inc. Schedule of Investments – June 30, 2013 (unaudited) Description No. of Shares Value EQUITY SECURITIES — 99.13% CLOSED-END FUNDS — 27.34% CONVERTIBLE SECURITIES — 0.33% Putnam High Income Securities Fund $ CORE — 1.02% Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund 4 39 General American Investors Company, Inc. CORPORATE DEBT INVESTMENT GRADE-LEVERAGED — 1.87% Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund CORPORATE DEBT INVESTMENT GRADE-RATED — 0.99% Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund DEVELOPED MARKET — 0.62% Aberdeen Israel Fund, Inc. Singapore Fund, Inc. (The) Swiss Helvetia Fund, Inc. (The) EMERGING MARKETS — 1.10% India Fund, Inc. (The) Description No. of Shares Value EMERGING MARKETS (continued) Turkish Investment Fund, Inc. (The) $ GENERAL & INSURED LEVERAGED — 1.80% Invesco Value Municipal Income Trust Nuveen Dividend Advantage Municipal Fund 2 Western Asset Municipal Partners Fund, Inc. GENERAL BOND — 0.44% Nuveen Build America Bond Opportunity Fund GLOBAL — 1.71% Alpine Global Dynamic Dividend Fund Clough Global Allocation Fund Delaware Enhanced Global Dividend and Income Fund Nuveen Global Value Opportunities Fund GLOBAL INCOME — 0.86% Nuveen Multi-Currency Short-Term Government Income Fund INCOME & PREFERRED STOCK — 1.59% John Hancock Premium Dividend Fund Nuveen Quality Preferred Income Fund 3 Zweig Total Return Fund, Inc. (The) See accompanying notes to financial statements. 2 Cornerstone Total Return Fund, Inc. Schedule of Investments – June 30, 2013 (unaudited) (continued) Description No. of Shares Value OPTION ARBITRAGE/OPTIONS STRATEGIES — 8.94% AllianzGI International & Premium Strategy Fund $ BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust PACIFIC EX JAPAN — 0.09% Taiwan Fund, Inc. (The) REAL ESTATE — 0.70% Neuberger Berman Real Estate Securities Income Fund Inc. SECTOR EQUITY — 5.28% BlackRock EcoSolutions Investment Trust BlackRock Energy and Resources Trust BlackRock Real Asset Equity Trust BlackRock Utility and Infrastructure Trust Petroleum & Resources Corporation Reaves Utility Income Fund TOTAL CLOSED-END FUNDS Description No. of Shares Value CONSUMER DISCRETIONARY — 8.45% CBS Corporation - Class B $ Comcast Corporation - Class A Comcast Corporation - Special Class A CST Brands, Inc. * D.R. Horton, Inc. DIRECTV * Ford Motor Company Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Companies, Inc. Macy's, Inc. News Corporation - Class B * NIKE, Inc. - Class B Omnicom Group Inc. Starbucks Corporation Time Warner Inc. TJX Companies, Inc. (The) Viacom Inc. - Class B Walt Disney Company (The) CONSUMER STAPLES — 7.84% Altria Group, Inc. Coca-Cola Company (The) Colgate-Palmolive Company Costco Wholesale Corporation CVS Caremark Corporation General Mills, Inc. Kimberly-Clark Corporation Kraft Foods Group, Inc. See accompanying notes to financial statements. 3 Cornerstone Total Return Fund, Inc. Schedule of Investments – June 30, 2013 (unaudited) (continued) Description No. of Shares Value CONSUMER STAPLES (continued) Mondelēz International, Inc. - Class A $ Wal-Mart Stores, Inc. ENERGY — 7.87% Anadarko Petroleum Corporation Chevron Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Hess Corporation Marathon Oil Corporation Phillips 66 Schlumberger Limited Valero Energy Corporation Williams Companies, Inc. (The) FINANCIALS — 12.55% Allstate Corporation (The) American Express Company Aon plc BB&T Corporation Berkshire Hathaway Inc. - Class B * BlackRock, Inc. - Class A Capital One Financial Corporation Chubb Corporation (The) Discover Financial Services Franklin Resources, Inc. JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. Description No. of Shares Value FINANCIALS (continued) Prudential Financial, Inc. $ SunTrust Banks, Inc. Wells Fargo & Company Weyerhaeuser Company HEALTH CARE — 8.94% Abbott Laboratories AbbVie Inc. Allergan, Inc. Amgen Inc. Baxter International, Inc. Biogen Idec, Inc. * Bristol-Myers Squibb Company Celgene Corporation * Cigna Corporation Covidien plc Eli Lilly & Company Johnson & Johnson McKesson Corporation Pfizer, Inc. Stryker Corporation INDUSTRIALS — 7.10% 3M Company Deere & Company Emerson Electric Co. General Electric Company Honeywell International Inc. Lockheed Martin Corporation Precision Castparts Corporation Union Pacific Corporation United Parcel Service, Inc. - Class B See accompanying notes to financial statements. 4 Cornerstone Total Return Fund, Inc. Schedule of Investments – June 30, 2013 (unaudited) (concluded) Description No. of Shares Value INDUSTRIALS (continued) United Technologies Corporation $ Waste Management, Inc. INFORMATION TECHNOLOGY — 12.40% Apple Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. eBay Inc. * Google Inc. * International Business Machines Corporation Microsoft Corporation Oracle Corporation QUALCOMM Incorporated Visa Inc. - Class A Yahoo! Inc. * MATERIALS — 1.94% Air Products & Chemicals, Inc. Dow Chemical Company (The) Ecolab Inc. E. I. du Pont de Nemours and Company International Paper Company Monsanto Company TELECOMMUNICATION SERVICES — 2.80% AT&T, Inc. Verizon Communications, Inc. Description No. of Shares Value UTILITIES — 1.90% AES Corporation (The) $ Consolidated Edison, Inc. NextEra Energy, Inc. NiSource Inc. Public Service Enterprises Group, Inc. Sempra Energy Southern Company (The) Xcel Energy Inc. TOTAL EQUITY SECURITIES (cost - $44,648,187) SHORT-TERM INVESTMENTS — 1.06% MONEY MARKET FUNDS — 1.06% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $541,162) TOTAL INVESTMENTS — 100.19% (cost - $45,189,349) LIABILITIES IN EXCESS OF OTHER ASSETS — (0.19)% ) NET ASSETS — 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of June 30, 2013. See accompanying notes to financial statements. 5 Cornerstone Total Return Fund, Inc. Statement of Assets and Liabilities – June 30, 2013 (unaudited) ASSETS Investments, at value (cost – $45,189,349) (Notes B and C) $ Receivables: Dividends Prepaid expenses Total Assets LIABILITIES Payables: Investments purchased Investment management fees (Note D) Directors’ fees and expenses Accounting fees (Note D) Administration fees (Note D) Other accrued expenses Total Liabilities NET ASSETS (applicable to 10,286,152 common shares of beneficial interest $ NET ASSET VALUE PER SHARE ($51,043,297 ÷ 10,286,152) $ NET ASSETS CONSISTS OF Common stock, $0.001 par value; 10,286,152 shares issued and outstanding (50,000,000 shares authorized) $ Paid-in Capital Accumulated net realized loss on investments ) Net unrealized appreciation in value of investments Net assets applicable to shares outstanding $ See accompanying notes to financial statements. 6 Cornerstone Total Return Fund, Inc. Statement of Operations – for the Six Months Ended June 30, 2013 (unaudited) INVESTMENT INCOME Income: Dividends $ Expenses: Investment management fees (Note D) Administration fees (Note D) Directors’ fees and expenses Legal and audit fees Accounting fees (Note D) Printing Transfer agent fees Custodian fees Stock exchange listing fees Insurance Miscellaneous Total Expenses Net Investment Income NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Net change in unrealized appreciation in value of investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 7 Cornerstone Total Return Fund, Inc. Statement of Changes in Net Assets For the Six Months Ended June 30, 2013 (Unaudited) For the Year Ended December 31, INCREASE/(DECREASE) IN NET ASSETS Operations: Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation in value of investments Net increase in net assets resulting from operations Dividends and distributions to stockholders (Note B): Net investment income ) ) Net realized gains ) — Return-of-capital ) ) Total dividends and distributions to stockholders ) ) Common stock transactions: Proceeds from rights offering of 0 and 3,364,521 shares of newly issued common stock, respectively — Offering expenses associated with rights offering — ) Write-off of offering expenses associated with rights offerings — Proceeds from 152,913 and 181,473 shares newly issued in reinvestment of dividends and distributions, respectively Net increase in net assets from common stock transactions Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ See accompanying notes to financial statements. 8 Cornerstone Total Return Fund, Inc. Financial Highlights Contained below is per share operating performance data for a share of common stock outstanding, total investment return, ratios to average net assets and other supplemental data for each period indicated. This information has been derived from information provided in the financial statements and market price data for the Fund’s shares. For the Six Months Ended June 30, 2013 For the Years Ended December 31,* (Unaudited) PER SHARE OPERATING PERFORMANCE Net asset value, beginning of period $ Net investment income/(loss) # )+ ) Net realized and unrealized gain/(loss) on investments ) Net increase/(decrease) in net assets resulting from operations ) Dividends and distributions to stockholders: Net investment income ) ) ) — — ) Net realized capital gain ) — Return-of-capital ) Total dividends and distributions to stockholders ) Common stock transactions: Anti-dilutive effect due to shares issued: Rights offering — — — Reinvestment of dividends and distributions + + Total anti-dilutive effect due to shares issued + Net asset value, end of period $ Market value, end of period $ Total investment return (a) %(b) % )% )% % )% RATIOS/SUPPLEMENTAL DATA Net assets, end of period (000 omitted) $ Ratio of expenses to average net assets, net of fee waivers and fees paid indirectly, if any (c) %(e) % Ratio of expenses to average net assets, excluding fee waivers and fees paid indirectly, if any (c) %(e) % Ratio of net investment income/(loss) to average net assets (d) %(e) % % )% )% % Portfolio turnover rate %(b) % * Effective December 23, 2008, a reverse stock split of 1:2 occurred. All per share amounts have been restated according to the terms of the split. # Based on average shares outstanding. + Amount rounds to less than $0.01 per share. (a) Total investment return at market value is based on the changes in market price of a share during the period and assumes reinvestment of dividends and distributions, if any, at actual prices pursuant to the Fund’s dividend reinvestment plan. Total investment return does not reflect brokerage commissions. (b) Not annualized. (c) Expenses do not include expenses of investments companies in which the Fund invests. (d) Recognition of net investment income/(loss) by the Fund may be affected by the timing of the declaration of dividends, if any, by investment companies in which the Fund invests. (e) Annualized. See accompanying notes to financial statements. 9 Cornerstone Total Return Fund, Inc. Notes to Financial Statements (unaudited) NOTE A. ORGANIZATION Cornerstone Total Return Fund, Inc. (the “Fund”) was incorporated in New York on March 16, 1973 and commenced investment operations on May 15, 1973. Its investment objective is to seek capital appreciation with current income as a secondary objective. The Fund is registered under the Investment Company Act of 1940, as amended, as a closed-end, diversified management investment company. NOTE B. SIGNIFICANT ACCOUNTING POLICIES Management Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make certain estimates and assumptions that may affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Subsequent Events: The Fund has evaluated the need for additional disclosures and/or adjustments resulting from subsequent events through the date its financial statements were issued. Based on this evaluation, no additional disclosures or adjustments were required to such financial statements. Portfolio Valuation: Investments are stated at value in the accompanying financial statements. Readily marketable portfolio securities listed on the New York Stock Exchange (“NYSE”) are valued, except as indicated below, at the last sale price reflected on the consolidated tape at the close of the NYSE on the business day as of which such value is being determined. If there has been no sale on such day, the securities are valued at the mean of the closing bid and asked prices on such day. If no bid or asked prices are quoted on such day or if market prices may be unreliable because of events occurring after the close of trading, then the security is valued by such method as the Board of Directors shall determine in good faith to reflect its fair market value. Readily marketable securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a like manner. Portfolio securities traded on more than one securities exchange are valued at the last sale price on the business day as of which such value is being determined as reflected on the consolidated tape at the close of the exchange representing the principal market for such securities. Securities trading on the Nasdaq Stock Market, Inc. (“NASDAQ”) are valued at the NASDAQ Official Closing Price. Readily marketable securities traded in the over-the counter market, including listed securities whose primary market is believed by Cornerstone Advisors, Inc. (the “Investment Manager” or “Cornerstone”) to be over-the-counter, are valued at the mean of the current bid and asked prices as reported by the NASDAQ or, in the case of securities not reported by the NASDAQ or a comparable source, as the Board of Directors deem appropriate to reflect their fair market value. Where securities are traded on more than one exchange and also over-the-counter, the securities will generally be valued using the quotations the Board of Directors believes reflect most closely the value of such securities. At June 30, 2013 the Fund held no securities valued in good faith by the Board of Directors. The net asset value per share of the Fund is calculated weekly and on the last business day of the month with the exception of those days on which the NYSE is closed. The Fund is exposed to financial market risks, including the valuations of its investment portfolio. During the six months ended June 30, 2013, the Fund did not invest in derivative instruments or engage in hedging activities. Investment Transactions and Investment Income: Investment transactions are accounted for on the trade date. The cost of investments sold is determined by use of the specific identification method for both financial reporting and income tax purposes. Interest income is recorded on an accrual basis; dividend income is recorded on the ex-dividend date. 10 Cornerstone Total Return Fund, Inc. Notes to Financial Statements (unaudited) (continued) Risks Associated with Investments in Other Closed-end Funds: Closed-end investment companies are subject to the risks of investing in the underlying securities. The Fund, as a holder of the securities of the closed-end investment company, will bear its pro rata portion of the closed-end investment company’s expenses, including advisory fees. These expenses are in addition to the direct expenses of the Fund’s own operations. Taxes: No provision is made for U.S. federal income or excise taxes as it is the Fund’s intention to continue to qualify as a regulated investment company and to make the requisite distributions to its stockholders which will be sufficient to relieve it from all or substantially all U.S. federal income and excise taxes. The Accounting for Uncertainty in Income Taxes Topic of the FASB Accounting Standards Codification defines the threshold for recognizing the benefits of tax-return positions in the financial statements as “more-likely-than-not” to be sustained by the taxing authority and requires measurement of a tax position meeting the more-likely-than-not criterion, based on the largest benefit that is more than 50 percent likely to be realized. The Fund’s policy is to classify interest and penalties associated with underpayment of federal and state income taxes, if any, as income tax expense on its Statement of Operations. As of June 30, 2013, the Fund does not have any interest or penalties associated with the underpayment of any income taxes. Management reviewed any uncertain tax positions for open tax years 2009 through 2012, and for the six months ended June 30, 2013. There was no material impact to the financial statements. Distributions to Stockholders: Effective January 2002, the Fund initiated a fixed, monthly distribution to stockholders. On November 29, 2006, this distribution policy was updated to provide for the annual resetting of the monthly distribution amount per share based on the Fund’s net asset value on the last business day in each October. The terms of the distribution policy will be reviewed and approved at least annually by the Fund’s Board of Directors and can be modified at their discretion. To the extent that these distributions exceed the current earnings of the Fund, the balance will be generated from sales of portfolio securities held by the Fund, which will either be short-term or long-term capital gains, or a tax-free return-of-capital. To the extent these distributions are not represented by net investment income and capital gains, they will not represent yield or investment return on the Fund’s investment portfolio. The Fund plans to maintain this distribution policy even if regulatory requirements would make part of a return-of-capital, necessary to maintain the distribution, taxable to stockholders and to disclose that portion of the distribution that is classified as ordinary income. Although it has no current intention to do so, the Board may terminate this distribution policy at any time and such termination may have an adverse effect on the market price for the Fund’s common shares. The Fund determines annually whether to distribute any net realized long-term capital gains in excess of net realized short-term capital losses, including capital loss carryovers, if any. To the extent that the Fund’s taxable income in any calendar year exceeds the aggregate amount distributed pursuant to this distribution policy, an additional distribution may be made to avoid the payment of a 4% U.S. federal excise tax, and to the extent that the aggregate amount distributed in any calendar year exceeds the Fund’s taxable income, the amount of that excess may constitute a return-of-capital for tax purposes. A return-of-capital distribution reduces the cost basis of an investor’s shares in the Fund. Dividends and distributions to stockholders are recorded by the Fund on the ex-dividend date. Managed Distribution Risk: Under the managed distribution policy, the Fund makes monthly distributions to stockholders at a rate that may include periodic distributions of its net income and net capital gains (“Net Earnings”), or from return-of-capital. If, for any fiscal year where total cash distributions exceeded Net Earnings (the “Excess”), the Excess would decrease the Fund’s total assets and, as a result, would have the likely effect of 11 Cornerstone Total Return Fund, Inc. Notes to Financial Statements (unaudited) (continued) increasing the Fund’s expense ratio. There is a risk that the total Net Earnings from the Fund’s portfolio would not be great enough to offset the amount of cash distributions paid to Fund stockholders. If this were to be the case, the Fund’s assets would be depleted, and there is no guarantee that the Fund would be able to replace the assets. In addition, in order to make such distributions, the Fund may have to sell a portion of its investment portfolio at a time when independent investment judgment might not dictate such action. Furthermore, such assets used to make distributions will not be available for investment pursuant to the Fund’s investment objective. NOTE C. FAIR VALUE As required by the Fair Value Measurement and Disclosures Topic of the FASB Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. • Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 - Quoted Prices Equity Investments $ $
